State of Maryland v. Patrick Joseph Thomas a/k/a Patrick Joseph Patrick, No. 33,
September Term, 2018, Opinion by Adkins, J.

CRIMINAL LAW – INVOLUNTARY MANSLAUGHTER – GROSS
NEGLIGENCE – MALUM IN SE CRIMINAL OFFENSE: An act can be the basis of
a gross negligence involuntary manslaughter charge, regardless of whether it is a malum in
se or malum prohibitum offense. Under an unlawful act involuntary manslaughter theory
involving a malum in se offense, a court presumes that the unlawful act is conducted with
a culpable mens rea. Inversely, when the State proceeds under a gross negligence
involuntary manslaughter theory, it must demonstrate the grossly negligent mens rea
beyond a reasonable doubt, notwithstanding the character of the offense. The Court
declined to opine whether the distribution of heroin is a malum in se or malum prohibitum
offense.

CRIMINAL LAW – INVOLUNTARY MANSLAUGHTER – GROSS
NEGLIGENCE – MENS REA – DISTRIBUTION OF HEROIN: Grossly negligent
conduct must amount to a “wanton and reckless disregard for human life.” State v.
Albrecht, 336 Md. 475, 499 (1994) (citation omitted). In essence, this means that the
individual’s conduct must be a gross departure from the conduct of an ordinarily prudent
person, occur without regard to the rights of others, and be “likely at any moment to bring
harm to another,” Johnson v. State, 213 Md. 527, 533 (1957) (citation omitted). The
underlying act of distribution of heroin is “inherently dangerous,” in and of itself.
Commonwealth v. Catalina, 556 N.E.2d 973, 980 (Mass. 1990) (citation omitted). The
circumstances surrounding this particular sale of heroin—including that the victim was
desperate for heroin, the victim was a “young boy,” the distributor had substantial
experience with heroin, and the distributor neglected to take any mitigating measures—
vault it into the grossly negligent category. Thus, the evidence was sufficient for the trial
court to hold that the distributor was grossly negligent.

CRIMINAL LAW – INVOLUNTARY MANSLAUGHTER – GROSS
NEGLIGENCE – PROXIMATE CAUSATION – DISTRIBUTION OF HEROIN: “A
causal connection between . . . gross negligence and death must exist to support a
conviction . . . .” Albrecht, 336 Md. at 499 (citation omitted). This includes both actual
and legal cause. Maryland cases have reviewed actual cause in involuntary manslaughter
cases like Palmer v. State, 223 Md. 341 (1960), and Goldring v. State, 103 Md. App. 728
(1995). Here, the evidence was sufficient for the trial court to conclude that, but for the
four bags of heroin, the victim would not have overdosed. Additionally, it was reasonably
foreseeable that the victim would ingest the heroin provided by the dealer. Thus, ingestion
of the heroin was the proximate cause of the victim’s death.
Circuit Court for Worcester County
Case No.: 23-K-16-000038
Argued: November 29, 2018
                                                                                     IN THE COURT OF APPEALS

                                                                                             OF MARYLAND



                                                                                                   No. 33

                                                                                          September Term, 2018



                                                                                        STATE OF MARYLAND

                                                                                                     v.

                                                                                   PATRICK JOSEPH THOMAS A/K/A
                                                                                     PATRICK JOSEPH PATRICK



                                                                                        Barbera, C.J.
                                                                                        Greene
                                                                                        McDonald
                                                                                        Watts
                                                                                        Hotten
                                                                                        Getty,
                                                                                        Adkins, Sally D.,
                                                                                          (Senior Judge, Specially Assigned)

                                                                                                   JJ.


                                                                                           Opinion by Adkins, J.
                                                                                   Greene, Hotten and Getty, JJ., dissent.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                            2019-06-24 13:41-04:00                                         Filed: June 24, 2019


Suzanne C. Johnson, Clerk
       The past twenty years have seen a dramatic increase in heroin use, abuse, and

accessibility.1 Unsurprisingly, Maryland has experienced a correlating spike in heroin and

opioid-related deaths.2 Our State, and Marylanders alike, seek tools to combat this

epidemic. We are asked to consider under what circumstances the dangers of heroin would

justify holding a dealer liable for involuntary manslaughter for supplying the means by

which his customer fatally overdoses. The issue is fraught. The perception of an epidemic

cannot solely dictate its legally recognized danger. As our role requires, we address the

issue in the specific context of this sale of heroin to determine where the act falls on the

continuum of culpability.

       The question presented is at once straightforward and weighty: whether the evidence

in the trial court was sufficient to sustain Patrick Joseph Thomas’ (“Thomas”) conviction

for involuntary manslaughter.3 We resolve this case in favor of Petitioner, holding that



       1
         Heroin Trafficking in the United States, Cong. Research Serv. 1–3 (Feb. 14, 2019),
https://fas.org/sgp/crs/misc/R44599.pdf [archived at https://perma.cc/YP3D-PWES].
       2
         Overdose Data and Reports, Md. Dep’t of Health, Behavioral Health Admin.,
https://bha.health.maryland.gov/OVERDOSE_PREVENTION/Pages/Data-and-
Reports.aspx [archived at https://perma.cc/Y6JN-VXR2].
       3
        We have rephrased and consolidated the questions presented for clarity. The issues
as granted are as follows:

              1) As a matter of first impression, may a seller of heroin be
              convicted of a murder-related offense where the buyer of the
              heroin dies after ingesting it?

              2) Did CSA assume facts not in evidence and otherwise usurp
              the role of the fact-finder when it held that, as a matter of law,
              the State presented insufficient evidence of gross negligence
there was sufficient evidence to convict Thomas of gross negligence involuntary

manslaughter.

                                      BACKGROUND

       The State charged Thomas with three counts: distribution of heroin, reckless

endangerment, and involuntary manslaughter. Thomas entered, what we have termed

before, a “hybrid plea,” wherein the parties “agree to the ultimate facts,” while

“maintain[ing] the ability to argue legal issues, as well as sufficiency.” Bishop v. State,

417 Md. 1, 22 (2010). “The State’s proffer may not contain disputes of material fact,

because the judge cannot resolve credibility issues on a mere proffer.” Id. at 24. These

agreed factual findings were read into the record by the State’s Attorney and are quoted at

length below.

       As an initial matter, Thomas objects to the State’s citation of “at least ten journal

articles, newspaper reports, and internet websites” to support its argument, because, he

asserts, we are confined to the record “as presented to the lower court.” Moreover, Thomas

states that he “does not agree to the facts identified by the State” in its brief, particularly

considering that they are not placed in the context of the time in which this incident

occurred, 2015.

       We agree with Thomas that newspaper articles—excepting those referenced in the

agreed statement of facts—play no role in consideration of this case. Still, this Court is

able to take judicial notice of facts “not subject to reasonable dispute” and “capable of


                and causation    to   sustain       Respondent’s   manslaughter
                conviction?

                                                2
accurate and ready determination by resort to sources whose accuracy cannot reasonably

be questioned.” Maryland Rule 5-201(b). We may take such notice on request or sua

sponte, see id. 5-201(c), regarding a range of reliable scientific and historical data. See,

e.g., Faya v. Almaraz, 329 Md. 435, 445 (1993) (Surgeon General’s Reports issued by the

U.S. Department of Health and Human Services); B.N. v. K.K., 312 Md. 135, 139–40

(1988) (reports issued by the Centers for Disease Control and Prevention, as well as other

academic publications); Gillespie-Linton v. Miles, 58 Md. App. 484, 499 (1984) (life

expectancy tables).

                                Agreed Findings of Fact4

                      [O]n June 26th of 2015, at approximately 3:19 in the
              morning, Worcester Central received a 911 call from Tammy
              Colleen Matrey [(“Tammy”)], who resides . . . [in] Ocean
              Pines, Worcester County, Maryland. Tammy advised that she
              had located her son, Colton Lee Matrey [(“Colton”)], locked in
              her bathroom. Colton was unresponsive, had no pulse and was
              not breathing. Tammy would testify that she had previously
              seen Colton earlier that day, alive and well, and had found him
              at this particular time of evening or early morning hours of the
              26th of June unresponsive.

                      At 3:27 in the morning Ocean Pines Emergency
              Medical Services and Ocean Pines Police Officer Kerrigan
              arrived at the residence and located Colton seated on the toilet
              in the bathroom with his head propped on the vanity top. They
              pronounced Colton deceased. Because of the scene, it was
              determined that Colton died of a probable heroin overdose.
              And, therefore, the Worcester County Criminal Enforcement
              Team was contacted and asked to respond to conduct a criminal
              investigation of the circumstances surrounding Colton’s death.


       4
         For ease of reading, name substitutions and quotation marks have been inserted
without brackets or any other indication. All other alterations to the agreed statement of
facts are set off by brackets. Asterisks denote the removal of paragraphs.

                                             3
       At approximately 4:30 in the morning, Detective Jeff
Johns [(“Johns”)] of the Ocean City Police Department,
assigned to the Worcester County Criminal Enforcement
Team, arrived at the residence. Without objection, Johns
would have been offered and accepted as an expert in the
valuation and identification of controlled dangerous substances
[(“CDS”)], the common practices of users and dealers of
[CDS] and [CDS] investigations generally.

       Johns arrived at the residence, went into the bathroom
of the residence, observed Colton, determined that Colton’s
body had not been moved. . . .

       Johns located one white wax paper bag inside of
Colton’s right hand. There were three additional identical
white wax paper bags on the ground directly beneath Colton
between the toilet and the vanity. Each one of these bags was
stamped [“banshee”] in blue, with a blue-colored emblem.
Those packages contained trace amounts of suspected
contraband [and] are what Johns knows is commonly used to
contain heroin.
                            ***
       [State’s exhibits] reflect the photograph of Colton’s
right hand which contained the one empty package of banshee
and the other photograph depicts what was found in Colton’s
pants pocket, which was a syringe.
                            ***
       Colton’s bedroom was searched with the consent of his
mother. And located in Colton’s bedroom were four additional
hypodermic syringes, a spoon and a Q-tip inside of a folded
pair of Colton’s jeans in the closet. These were identified by
Johns as heroin paraphernalia. There was also a prescription
pill bottle with the label torn off that contained six 50-
milligram tramadol pills, which is a Schedule IV [CDS]. It was
determined that Colton did not have a prescription for the
tramadol pills and possibly had taken these pills, unknowingly,
from his mother.
                           ***
       Johns spoke with the individuals who were present in
the residence at the time [of Colton’s death]. In addition to
Tammy, . . . there was also James Godino [(“Godino”)], who



                              4
was the boyfriend of Tammy, and Carissa Koons [(“Koons”)],
who was the girlfriend of Colton.

       It was determined . . . by interrogating or questioning
those three individuals that Colton had been abusing heroin for
approximately four[-]and[-]a[-]half years. He resided in
Pennsylvania up until February of 2015, when he moved to
Ocean Pines, Maryland to live with his mother. . . .

       Koons had been in a relationship with Colton for four
years. She advised that Colton had always had a heroin
addiction. Approximately two[-]and[-]a[-]half years ago
Colton had overdosed after being released from a halfway
house where he had become clean of opiates. Narcan, or
naloxone, was administered, and he had survived that
overdose. However, Koons advised that he continued to abuse
heroin after that overdose.

       In February of 2015[,] Colton moved out of the
Pennsylvania area and into his mother’s home in an attempt to
isolate himself from the lifestyle of heroin abuse in
Pennsylvania. . . .

       [O]n June 25th[,] Colton had asked his mother to
borrow her debit card. Tammy allowed Colton to have her
debit card so that he could rent a couple of movies.

      After his death, she checked her bank transactions. She
observed that Colton had rented two movies and then withdrew
$40 in U.S. currency. This $40 in U.S. currency was
withdrawn at 11:59 in the evening on the 25th of June . . . .

       On June 25th of 2015[,] at approximately 11:50[,]
Koons woke up from her sleep and observed that Colton had
her car keys. . . . He then left the residence. . . .

       Approximately five minutes after Colton left the
residence, Koons called Colton. He did not answer. She woke
up at approximately [1:00] in the morning, noticed that Colton
was not in the bedroom with her and called him again. He did
not answer, and she fell back asleep.




                              5
       At approximately 3:10 to 3:15 in the morning[,] Koons
woke up again. Colton was still not back in the bedroom. She
then checked the bathroom and noticed that the door was
locked, looked under the door crack and observed Colton’s
shoes. She then woke up Colton’s mother, Tammy, and
Godino. Godino removed the door hinges, at which time they
were able to locate Colton’s body in the bathroom. He was
checked for a pulse. It was determined that he was not
breathing and that’s when 911 had been called.

       Johns, as part of the investigation, seized Colton’s black
in color cellular telephone. . . . Tammy granted Johns
permission to search the contents of the phone in an attempt to
identify Colton’s supplier of heroin. . . .

       Later in the day[,] Tammy contacted Johns and advised
that she had found a piece of paper inside Colton’s wallet that
had two names and phone numbers written down. . . .

      The names and numbers written down on this piece of
paper was [sic] the name Pat, with the number . . . , and also
the name G – G . . . and his number . . . .

       Johns, utilizing the LInX Law Enforcement database,
input the number that corresponded with the name of Pat. The
database search identified Patrick Joseph Thomas
[(“Thomas”)], with a date of birth of 8/16/56, a 58—at the
time—year old white male as the owner of the phone.
                           ***
       [Koons] indicated [to Johns] that when she woke up at
approximately 11:50 on June 25th of 2015, and Colton was still
in the house, she heard Colton complaining that Pat was not
answering the phone. This was right before Colton left the
residence in Koon’s car. There was no real familiarity with
Pat. Koons had never met Pat.
                            ***
       A physical examination of Colton’s phone . . . shows
that an individual by the name of Pat was saved as one of his
contacts. And the phone number . . . corresponded with the
number found in Colton’s wallet.




                               6
                    Johns then looked through the . . . call log on Colton’s
             phone and observed the following: On June 25, 2015, starting
             at 11:45 in the evening, [23:45] hours, Colton called Thomas
             27 times . . . between 11:45 and 12:07 a.m. All of those call
             durations, except for the last one, were zero seconds, indicating
             no answer, no contact. That last call was 27 seconds long,
             indicating contact.

                   Additionally, there were text messages sent from
             Colton’s cellular telephone sent to the number associated with
             Thomas. Those text messages were sent on June 25, 2015, at
             [23:46] hours, which stated, “I got $30, man, call me, please.”
             June 25, 2015, at [23:48] hours, “Call me.” June 25, 2015,
             [23:48], “I’ll come to you.” June 26, 2015, at two minutes past
             midnight, . . . “I’m here, I need 4.” . . . June 26, 2015, at
             [00:05] hours, “Yo, I’m here.”

                   Johns would testify, based on his training, knowledge,
             and experience . . . that these were outgoing cell phone calls
             and text messages reaching out to Thomas, inquiring about
             purchasing five5 [sic] bags of heroin during those several
             minutes. . . .

                   [F]rom Colton’s last communication until the time he’s
             pronounced dead, the only person he attempted to
             communicate with was Thomas.

                    Based on that information, a search and seizure warrant
             was authored by Johns. And on July 2nd of 2015, a search and
             seizure warrant was executed on the person of Thomas and [his
             residence.]
                                        ***
                   Johns located a total of 60 individual white wax paper
             bags. These bags were stamped [“banshee”] in blue, with a
             blue emblem. These bags were identical in appearance to the
             bags recovered from Colton from the date that he expired.
             These bags were on a table that was directly next to the chair
             where Thomas was seated during the warrant execution.



      5
         All other information in the agreed statement of facts and the parties’ briefs
suggests that this number should be “four.” Thus, we presume this statement was in error.

                                            7
       Each of these bags contained a light brown powdery
substance that was suspected heroin. . . . [E]ight bags were
loose on the table, and there were another 52 bags that were
packaged in four bundles.
                             ***
       There were several hundred empty . . . wax paper bags[]
on the floor directly next to the chair where Thomas was
seated and on the table next to Thomas. . . . Johns noticed a
combination of the following: . . . wax paper bag[s] stamped
“banshee” in blue with a blue emblem[;] . . . white wax paper
bags stamped “banshee” in blue with no emblem[;] . . . white
wax paper bags stamped “New York” in black with a black
mask emblem[;] . . . blue wax paper bags stamped “Gucci” in
red with a red emblem[;] . . . [and] blue wax paper bags
stamped “slam” . . . in red with no emblem.
                            ***
       Also seized from Thomas was an LG brand cellular
telephone that was on the table next to where he was seated.
                            ***
       [Johns examined Thomas’ phone.] [A] screen shot of
the LG phone . . . identified as Thomas’ identif[ied] an
individual logged . . . as a contact.         The name is
“Colton”. . . . [The number] corresponds with Colton’s cellular
telephone.
                            ***
       Toll records show that the cellular telephone that was in
Thomas’ possession received 28 incoming phone calls from
Colton’s phone number, starting as [23:45] hours, or 11:45, on
the evening of June 25th of 2015, and continued through seven
minutes after midnight on June 26th of 2015. . . .

       Johns would testify that the inconsistency, meaning
there was 27 versus 28 [calls], would be that one of those calls
would have been deleted by Colton accidentally.
                                ***
       The 60 bags recovered from Thomas’ residence
[were] . . . submitted . . . for testing and analysis. . . . [T]hat
report reflects that the gross weight was 13.10 grams. . . . Five
specimens were analyzed separately, resulting in the
conclusion that those items contained the substance of heroin,
a Schedule I [CDS].


                                8
                                          ***
                    [H]ad this matter gone to trial, . . . the State would have
             introduced the postmortem examination of the Office of the
             Chief Medical Examiner. . . . [The] autopsy [was] performed
             by [Theodore M. King, M.D. (“King”)]. . . . [T]he toxicology
             report and findings [stated:]

                    “This 23-year-old white male, Colton Lee Matrey, died
             of alcohol and narcotic (free morphine) intoxication. The
             manner of death could not be determined. Autopsy detected
             increased levels of alcohol and a drug (free morphine) in the
             heart blood of the deceased and also showed evidence of heart
             disease and injuries to the head, neck, back, upper extremities
             and lower extremities. The additional finding in the prostate
             gland was incidental to the man’s death. The deceased had
             been consuming alcoholic beverages and heroin (a drug) a [sic]
             prior to death. Post mortem testing for additional drugs was
             negative.”
                                         ***
                    During Johns’ testimony, . . . inquiry would have been
             made regarding the general public awareness regarding the
             dangers of heroin. It would be his testimony that Worcester
             County, this particular region, and the State of Maryland has
             been consumed with heroin overdoses, some resulting in
             deaths, and that these overdoses have resulted in an acute
             awareness of the dangers of heroin. Simply put, he would say,
             heroin kills, and everyone knows it.
                                           ***
                     He would also testify that even . . . outside of the drug
             use or abuse realm, it is still commonly known. He would
             testify that one local paper is currently running a weekly series
             of articles regarding the dangers of heroin use . . . . He would
             testify that the community itself has come together and formed
             groups in order to address the opioid and heroin problems
             facing this particular community.6 It would be his

      6
         “Heroin is an opioid drug made from morphine, a natural substance taken from the
seed pod of the various opium poppy plants . . . .” Heroin, Nat. Inst. on Drug Abuse (June
2018),      https://www.drugabuse.gov/publications/drugfacts/heroin        [archived    at
https://perma.cc/L2AK-S7NT]. The term “opioid” is an umbrella term including all
“prescription medications used to treat pain such as morphine, codeine, methadone,
oxycodone, hydrocodone, fentanyl, hydromorphone, and buprenorphine, as well as illegal

                                             9
              testimony . . . that anyone in Thomas’ situation would
              understand the dangers of heroin, and its propensity to harm
              physically, if not kill, individuals who are ingesting it.

                     Following Thomas’ arrest, he was transported to the
              Worcester County Sheriff’s Office. . . . Corporal Wells
              [(“Wells”)] and [other officers] . . . met with Thomas at the
              sheriff’s office in the processing room. Wells advised Thomas
              of his Miranda rights . . . . [T]here is no argument as to the
              voluntariness of [Thomas’] statement.
                                      ***
                    Wells asked Thomas, “How many bags of heroin do you
              use a day?” Thomas replied, “About 12.” Wells asked
              Thomas, “How many bags do you use in a single shot?”
              Thomas replied, “Four.”

                     Wells advised Thomas that investigators were aware
              that he was travelling to Delaware to get his supply of heroin.
              Wells asked Thomas, “How often do you go to Delaware to get
              heroin?” Thomas replied, “Every two to three days.” Wells
              asked Thomas, “How many bundles do you get at a time?”
              Thomas replied, “Five.”       Wells asked Thomas, “How
              much . . . did you pay today for the five bundles?” Thomas
              replied, “Three hundred dollars.”

                     A bundle . . . would be testified by Johns as
              [being] . . . anywhere from ten to thirteen . . . individual bags
              of heroin. They are rubber-banded together and sold as a
              bundle. . . .

                    Wells asked Thomas, “When did you last go to
              Delaware to get heroin?” Thomas replied, “Today.” . . . Wells
              asked Thomas, “How much do you sell a bag of heroin for?”
              Thomas replied, “Ten to fifteen dollars.” Wells asked Thomas,
              “So out of the five bundles you got today, how many bags
              would you normally sell?” Thomas replied, “About 30.”



drugs such as heroin and illicit potent opioids such as fentanyl analogs (e.g., carfentanil).”
Opioid Overdose Prevention Toolkit, Substance Abuse & Mental Health Servs. Admin. 1
(June 2018), https://store.samhsa.gov/system/files/sma18-4742.pdf [archived at
https://perma.cc/R3CZ-YZJZ].

                                             10
       Wells asked Thomas, “What is the best heroin out there
now?” Thomas replied, “Banshee.” Wells asked Thomas,
“How long have you been selling the banshee bags?” Thomas
replied, “A month or a month and a half.”

       Wells advised Thomas, “We saw you sell some heroin
to a boy named Colton, or something like that, the other week.”
Thomas replied, “Yeah, you mean Colt.” Wells asked Thomas,
“What do you know about Colt?” Thomas replied, “He is a
young boy. He told me he did some prison time in
Pennsylvania.” Wells asked Thomas, “How many times have
you sold heroin to Colt?” Thomas advised, “A few times.”

       Wells told Thomas, “When we saw you sell to Colt, it
was like midnight. Do you remember that?” Thomas replied,
“Yeah, it was late.” Wells asked Thomas, “Is that what time
you normally meet with Colt?” Thomas replied, “No, that was
weird. I usually met him earlier.” Wells asked Thomas, “So
that was the only time you sold heroin to Colt at around
midnight?” Thomas replied, “Yeah.” Wells advised Thomas,
“Do you remember how many bags you sold him?” Thomas
replied, “Four.”
                            ***
        Wells asked Thomas, “Where did you meet with Colt
on this night?” Thomas replied, “I can’t remember where I met
him. It could have been the Food Lion parking lot. No, I think
I met him on the street in Ocean Pines.” Wells asked Thomas,
“Was Colt driving a car?” Thomas replied, “No, he was
walking.” Wells asked Thomas, “What kind of bag did you
sell Colt?” Thomas replied, “Banshee bags.”

        Wells then showed Thomas a photograph taken of
Colton. This photograph depicted Colton deceased in the
bathroom of Colton’s mother’s house. Wells asked Thomas,
“Is this the person you know as Colt?” Thomas looked at the
photograph and replied, “Yeah, that’s him.”

       Thomas has a puzzled look on his face. Thomas asked
Wells, “Is he dead in that picture?” Wells replied, “Yes. This
picture was . . . taken just hours after [Colton] met with you
and bought heroin.” Thomas replied, “He couldn’t have
overdosed off what I sold him. I only sold him four bags.”


                              11
                     Wells then showed Thomas a picture of four banshee
               bags of heroin that were recovered from the bathroom that
               Colton was found deceased in. Wells asked Thomas, “You
               mean these four bags?” Thomas’ eyes opened widely.
                                          ***
                      Wells asked Thomas, “Do you know how old Colt
               was?” Thomas replied, “I think he was like 19.”[7] Wells and
               Thomas sat quietly for a moment. Wells asked Thomas, “What
               do you think?” Thomas said, “I feel bad.” Detective Trader
               [(“Trader”)] advised Thomas, “You got to live with this on
               your conscience.” Thomas replied, “I know.” . . .

                        Trader then began walking Thomas to a holding
               cell. . . . Thomas stated to Trader that he felt bad about Colt’s
               death. Trader advised, “Who wouldn’t?” And Thomas
               replied, “Someone without a conscience.”
                                              ***
                       By agreement, if this case were to go to trial, Thomas
               would testify . . . and his testimony would include the fact that
               he personally had used the same product, the banshee heroin,
               [prior to Colton’s use,] and had not overdosed and, obviously,
               had not died from his use of it.

                                    Procedural Posture

      The trial court found Thomas guilty of distribution of heroin, reckless

endangerment, and involuntary manslaughter. The State presented two possible theories

for an involuntary manslaughter conviction: unlawful act manslaughter and gross

negligence manslaughter. The court determined that Thomas could be convicted under

either theory. Specifically, the judge concluded that Thomas was grossly negligent because

the testimony would have shown that “it is well known that, in fact, the use of heroin can

cause death,” and Thomas’ statement to police demonstrated that he was so aware.


      7
          In fact, Colton Matrey was 23 at the time of his death.

                                              12
Alternatively, the judge stated that he reached the same result under an unlawful act

analysis.

       Thomas appealed the trial court’s ruling to the Court of Special Appeals,

challenging the sufficiency of the evidence to sustain his involuntary manslaughter

conviction. Thomas v. State, 237 Md. App. 527, 531 (2018). The intermediate appellate

court first held that the State failed to establish causation sufficient to convict Thomas of

unlawful act manslaughter. Id. at 535–36. The State does not challenge this determination

and we do not review it. Addressing gross negligence manslaughter, the Court concluded

that “the State failed to carry its burden of proof in two regards.” Id. at 536. First, it held

that, though there might be evidence of negligence, there was not sufficient evidence of

gross negligence. See id. at 537. Additionally, the intermediate appellate court held that

the defendant must be the “but for” cause of the victim’s death, but “the causal chain was

broken.” Id. The State appeals to this Court.

                                       DISCUSSION

                                    Standard of Review

       The trial court convicted Thomas of manslaughter under both an unlawful act and

gross negligence theory. It is our task only to review that court’s determination for whether

there was sufficient evidence in the record to support it. While it is typically cautioned that

we must not “undertake a review of the record that would amount to, in essence, a retrial

of the case,” State v. Albrecht, 336 Md. 475, 478 (1994), there was no “trial” in the present

case in the traditional sense. Rather, this case proceeded on an agreed statement of facts.

So, like the trial court, we accept the parties’ agreed “ultimate facts” and “simply appl[y]


                                              13
the law to the facts agreed upon[.]” Taylor v. State, 388 Md. 385, 396–97 (2005) (citation

omitted). We ask only “whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Albrecht, 336 Md. at 479 (quoting Jackson v. Virginia,

443 U.S. 307, 318–19 (1979)).

                     Gross Negligence Involuntary Manslaughter

       In Maryland, involuntary manslaughter is a common law felony, though

punishments are doled out in accordance with Maryland Code (2002, 2012 Repl. Vol.),

§ 2-207(a) of the Criminal Law Article (“CR”).          Involuntary manslaughter is the

unintentional killing of a human being, irrespective of malice. See Albrecht, 336 Md. at

499. There are generally thought to be three varieties of involuntary manslaughter: (1)

unlawful act manslaughter—“doing some unlawful act endangering life but which does not

amount to a felony”; (2) gross negligence manslaughter—“negligently doing some act

lawful in itself”; and (3) “the negligent omission to perform a legal duty.” Id. (citations

omitted). For the latter two categories of involuntary manslaughter, “the negligence [must]

be criminally culpable”—i.e., grossly negligent. Mills v. State, 13 Md. App. 196, 200

(1971). The present case involves only the second variety: gross negligence involuntary

manslaughter.

       The State must also demonstrate a “causal connection between such gross

negligence and death . . . to support a conviction, although it is not essential that the

ultimate harm which resulted was foreseen or intended.” Albrecht, 336 Md. at 499 (citation

omitted). This includes actual, but-for causation and legal causation. The legal cause


                                            14
analysis “turns largely upon the foreseeability of the consequence” of the defendant’s acts

or omissions and whether “the ultimate harm is one which a reasonable man would foresee

as being reasonably related to the acts of the defendant.” Palmer v. State, 223 Md. 341,

352–53 (1960) (citation omitted).

      The State has made clear that its “sole argument before this Court is that the

evidence was sufficient to convict Thomas of grossly negligent involuntary manslaughter.”

Consequently, we do not review the Court of Special Appeals’ determination regarding

unlawful act involuntary manslaughter. Instead, we focus only upon whether the evidence

introduced in the trial court was sufficient to convict Thomas of gross negligence

involuntary manslaughter—in other words, to vault Thomas’ conduct over the theoretical

bar separating ordinary negligence from criminal gross negligence.

                             The Gross Negligence Standard

      As Judge Charles Moylan, a venerated scholar of Maryland criminal law, explained,

“[f]rom the beginning, the Maryland caselaw describing the ‘gross negligence’ necessary

to support a conviction for involuntary manslaughter equated ‘gross negligence’ with a

‘wanton or reckless disregard for human life.’” Charles E. Moylan, Jr., Criminal Homicide

Law § 12.4, at 226 (2018); see also Albrecht, 336 Md. at 499 (citation omitted). There is

no obvious or empirical definition of “wanton and reckless disregard for human life,” but

our cases have attempted to describe the “feel” of it. See Pagotto v. State, 127 Md. App.
271, 280 n.2 (1999), aff’d, 361 Md. 528 (2000) (“As a practical matter, jurors and judges

alike are frequently able to ‘sense’ or to ‘feel’ the difference between depraved-heart

murder and gross-negligence manslaughter,” as opposed to define it).


                                            15
       In general, the “gross negligence” mens rea is established by asking “whether the

accused’s conduct, ‘under the circumstances, amounted to a disregard of the consequences

which might ensue and indifference to the rights of others . . . .’” Albrecht, 336 Md. at 500

(citation omitted). The defendant must commit an act “so heedless and incautious as

necessarily to be deemed unlawful and wanton . . . .” Id. (citation omitted). The act must

“manifest[] such a gross departure from what would be the conduct of an ordinarily careful

and prudent person under the same circumstances so as to furnish evidence of indifference

to the consequences.” Id. (citation omitted). Moreover, the defendant, or an ordinarily

prudent person under similar circumstances, should be conscious of this risk. See id. See

also Dishman v. State, 352 Md. 279, 299 (1998); Rollin M. Perkins & Ronald N. Boyce,

Criminal Law 107 (3d ed. 1982). Still, these definitions, while somewhat descriptive, are

of limited practical use.

       It is difficult to draw an exact line dividing gross negligence from the lower ordinary

negligence standard, or from the higher depraved-heart standard. Although, as recognized

by Judge Moylan, these mentes reae exist one-after-the-other on a continuum of

culpability.   See Moylan, Criminal Homicide Law § 12.3, at 225.               The definitional

difficulty lies in the fact that culpability, by its nature, is dependent on the observable forces

at play in a given scenario. Our courts have discussed gross negligence involuntary

manslaughter in four main contexts: automobiles, police officers, failure to perform a duty,

and weapons. None of these provide a perfect analogue for heroin distribution, but,

together, they create a helpful tableau depicting how we assess a defendant’s level of

negligence. We review the most impactful of these cases below.


                                               16
       In 1941, the General Assembly enacted a law specifically defining “manslaughter

by vehicle” as causing the death of another by “driving, operating, or controlling a

vehicle . . . in a grossly negligent manner.” CR § 2-209(b). Although this statute preempts

any prosecution for such conduct as common law gross negligence manslaughter, see State

v. DiGennaro, 415 Md. 551, 565 (2010), we have stated that it involves precisely the same

“common law concept and meaning of gross negligence,” Duren v. State, 203 Md. 584,

588 (1954) (citation omitted). Thus, these cases are still relevant here.

       Duren v. State may provide a useful low-water mark for successful manslaughter

by vehicle prosecutions. The defendant, driving in a “heavily congested residential and

business area” of Baltimore City, drove his car at 7:00 p.m. on a Sunday in December at a

speed of at least 60 miles per hour, approximately 30 miles per hour over the speed limit.

Id. at 588–89. Ultimately, he struck a pedestrian who had entered the street between two

parked cars, hurling him onto the trunk of a nearby car and killing him. See id. at 589. The

Court found it significant that the car hit the victim with such force even after the defendant

had apparently attempted to brake, leaving skid marks for 72–89 feet. See id.

       Concluding that the evidence was sufficient to convict the defendant of

manslaughter by vehicle, the Court reasoned it was “plain that the environment in which

speed is indulged must determine whether it does or does not show gross negligence at a

given time.” Id. at 591. What must be observed is “a lessening of the control of the vehicle

to the point where such lack of effective control is likely at any moment to bring harm to

another.” Id. at 592. Here, the Court could not say the trial court was “clearly wrong”

when it found the defendant’s speed, in the context of his environment, amounted to gross


                                              17
negligence, or “a disregard of the consequences which might ensue and indifference to the

rights of others, and so was a wanton and reckless disregard for human life.” Id. at 590.

       Duren was not an outlier. In State v. Kramer, 318 Md. 576, 586–89 (1990), we

again found evidence sufficient to support a conviction for manslaughter by automobile

when a driver in a rural area, passing in a no-pass zone going at least 75 miles per hour, hit

an oncoming vehicle—all the while talking and joking with his passengers.8 We summed

up the holding as follows:

              [T]he jury, weighing the speed in the light of the surrounding
              circumstances, could, again in the words of Duren, have found
              “such a lack of control, whether by reason of speed or
              otherwise, in a place and at a time when there [was] constant
              potentiality of injury as a result . . . .” In addition to speed and
              lack of control, the factor of lack of attention was present. In
              his brief, Kramer concedes that it could be inferred from the
              evidence that Kramer “failed to keep a proper lookout and thus
              came upon the Lee vehicle so suddenly that he had to swerve
              to avoid it.” Thus, the evidence was legally sufficient for the
              jury to find on Kramer’s part a wanton and reckless disregard
              of the rights and lives of others and so a state of mind
              amounting to criminal indifference to consequences.

Id. at 592–93.

       In a similar case with a divergent outcome, Johnson v. State, 213 Md. 527, 530

(1957), the Court reviewed a scenario in which a passenger was ejected from the

defendant’s car and killed. The defendant, driving in a non-residential portion of Baltimore

City at 1:50 a.m., hit a curb, side-swiped a pole, and ended up in a plot of grass. See id. at



       8
        The conviction for manslaughter by automobile was reversed only because of the
prejudicial joinder of that charge with an insurance violation charge. See State v. Kramer,
318 Md. 576, 593 (1990).

                                              18
529–30. A witness testified that the defendant’s car was going 60 miles per hour, but her

testimony was severely undercut during cross-examination, and the defendant testified he

was traveling at 35 miles per hour. See id. at 530. He had consumed two beers and officers

smelled alcohol on his breath but did not believe that he was intoxicated. See id.

       The central issue was “whether or not, in the circumstances existing at the time and

place of the accident, the defendant was operating the automobile at such an excessive rate

of speed as to constitute gross negligence within the meaning of [the statute].” Id. at 531.

The Court focused, again, on “whether, by reason of the speed in the environment, there

was a lessening of the control of the vehicle to the point where such lack of effective control

is likely at any moment to bring harm to another.” Id. at 532–33 (citation omitted).

Contrasting the case with Duren, the Court looked to environmental factors like the type

of road traveled, the time of day, the traffic, the density and character of the neighborhood,

and any safety precautions or warnings disregarded. See id. at 533. Based on these factors,

it determined that there was insufficient evidence to conclude that the defendant was

grossly negligent. See id. at 534.

       These cases turn on whether, as judged by a holistic view of the risk factors at play,

the defendant’s conduct was “likely at any moment to bring harm to another.” While any

one factor alone might not be enough to constitute gross negligence, the convergence of

multiple factors creates an unacceptable threat of harm to others—with an emphasis on the

one most likely to kill: speed—making an inference of wanton and reckless disregard for

human life permissible. Compare Goldring v. State, 103 Md. App. 728, 734 (1995)

(“[T]here was ample evidence to support a rational finding that appellant’s decision to


                                              19
compete in a drag race on Sunny Side Road constituted grossly negligent conduct.”), with

Thomas v. State, 206 Md. 49, 56–58 (1954) (where the driver consumed alcohol and drove

a truck with brakes in need of repair, there was no gross negligence without evidence of

speeding). See also Plummer v. State, 118 Md. App. 244, 267 (1997) (noting the absence

of alcohol or speed in overturning a manslaughter by vehicle conviction).

       Common law gross negligence involuntary manslaughter also appears in cases

involving negligent police officer conduct resulting in death. Importantly, such cases are

evaluated under a heightened “reasonable police officer under the circumstances” standard,

rather than a reasonably prudent person standard. Albrecht, 336 Md. at 487. Still, they

provide further guidance concerning the line between ordinary and gross negligence.

       In State v. Albrecht, 336 Md. at 479, two officers responded to a report of the

stabbing of a man with a broken bottle. One of the men involved in the stabbing, “Budd,”

was reported to have fled the scene in a car driven by Rebecca Garnett (“Garnett”). See id.

The officers pursued the car and discovered it parked at a townhouse complex, with Budd

and Garnett standing outside the vehicle. See id. at 480. Officer Albrecht yelled to the

suspects, removed a shotgun fitted with a bandolier from his police cruiser, “racked” the

gun, and “leveled” it at Garnett. Id. at 481. Albrecht, with his finger on the trigger, testified

that he “intended to swing the shotgun to the left” to aim it at another party, but the gun

discharged, striking Garnett, who fell to the ground dead. Id. at 481–82. Albrecht, who

claimed not to realize the gun discharged, continued yelling “I told you not to move” and

racked a second round. Id. at 482. Albrecht testified that he did not believe that Garnett

posed a danger to him or others, another officer at the scene stated that Garnett had done


                                               20
nothing to warrant the shotgun being leveled at her, and an expert testified that officers are

trained to keep their finger on the trigger guard, never the trigger. See id. at 504. Albrecht’s

conviction for grossly negligent involuntary manslaughter was upheld.

       State v. Pagotto, 361 Md. 528, 533 (2000), similarly dealt with an officer-involved

shooting resulting in the death of an individual, but, this time, the Court affirmed the

intermediate appellate court’s reversal of the officer’s conviction. The Court identified

five factors distinguishing Pagotto from Albrecht: (1) Albrecht drew a shotgun, racked it,

and fitted it with a bandolier making it unbalanced; (2) Albrecht purposefully brought his

gun to bear on the victim; (3) Albrecht placed his finger on the trigger of the gun, which is

nearly universally prohibited; (4) Albrecht had ascertained that the victim was not armed

and did not present a threat; and (5) several adults and children were behind Garnett when

Albrecht shot her. See id. at 554–55.

       These distinguishing factors are not unlike those provided in Duren and Johnson,

above. Though not phrased this way in the opinions, Albrecht’s conduct created a situation

“likely at any moment to bring harm to another,” whereas Pagotto’s conduct—as judged

by a reasonable officer standard—was not as unwarranted, unsafe, or likely to cause injury

or death. These environmental risk factors “elevated Albrecht’s behavior from ordinary

civil negligence to gross criminal negligence.” Id. at 554.

       Finally, Mills v. State, 13 Md. App. 196 (1971), provides perhaps the easiest

comparison to the present case as it is a pure question of gross negligence involuntary

manslaughter. In this case, a 16-year-old boy took his father’s gun with him to a school

dance. See id. at 197. Unfamiliar with the operation of the weapon, the boy and his friends


                                              21
went to the bathroom to look at the gun and drink liquor. See id. Knowing there was one

bullet in the chamber, the boy pointed the gun at his friend, who slapped the gun from the

boy’s hand. See id. at 199. The gun hit the floor, discharged, and struck and killed another

boy. See id. The Court of Special Appeals reasoned that the circumstances “plainly”

demonstrated “a grossly negligent act dangerous to life . . . .” Id. at 202. Moreover, the

friend’s “reaction when the gun was pointed in his direction was wholly predictable,” and

therefore not an independent supervening cause. Id.

       Significantly, in each of the above-enumerated cases, there is no scientific test or

quantifiable probability of death that converts ordinary negligence to criminal gross

negligence. Rather, the inherent dangerousness of the act engaged in, as judged by a

reasonable person—or reasonable officer—is combined with environmental risk factors,

which, together, make the particular activity more or less “likely at any moment to bring

harm to another.” Johnson, 213 Md. at 533. For example, while bringing a gun to a school

dance might be negligent, the additional facts that the individual had little experience with

weapons, was drinking, and pointed it jokingly at another surmount the gross negligence

bar. This objective reading of the conduct and circumstances determines whether an act is

grossly negligent and creates a permissible inference of wanton and reckless disregard for

human life.

       Another analogue useful in defining the requisite conduct required for gross

negligence involuntary manslaughter is the crime of depraved-heart murder. We again turn

to Judge Moylan, who noted that “gross negligence manslaughter is the junior varsity

manifestation of depraved-heart murder.” Moylan, Criminal Homicide Law § 12.1, at 223.


                                             22
The actus reus—the killing—is identical, and the mens rea—the negligence—differs only

as a matter of degree. Again, there is no “precise line” between the two offenses. Dishman

v. State, 352 Md. 279, 299 (1998).            Yet, it suffices to say that gross negligence

manslaughter “involve[s] quantitatively less culpability in the first instance” than does

depraved-heart murder. Moylan, Criminal Homicide Law § 12.2, at 224. In other words,

it is “simply a little less wanton and a little less depraved . . . .” Id.

       The Maryland Pattern Criminal Jury Instructions distinguish the two offenses,

describing second-degree depraved-heart murder as involving one whose conduct amounts

to “extreme disregard” and a “very high degree of risk” to human life. § 4:17.8, at 699

(2018). The pattern instructions describe gross negligence involuntary manslaughter as

consisting of “reckless disregard” and a “high degree of risk” to human life. Id. § 4:17.9,

at 704. Although the difference between “extreme” versus “reckless” disregard, and “very

high” versus “high” risk, may seem amorphous, the circumstances in which the distinctions

are relevant work to give them shape. See Alston v. State, 339 Md. 306, 320–21 (1995)

(defendant was liable for depraved-heart murder where he “engage[d] in urban warfare” in

a residential neighborhood, resulting in the death of bystanders); In re: Eric F., 116 Md.

App. 509, 521 (1997) (defendant could be convicted of depraved-heart murder where he

“plac[ed] [the victim] outside in the cold, dragg[ed] her to the woods, and [left] her there

in an unconscious state” to die).

       In sum, when determining whether an individual has acted with the requisite grossly

negligent mens rea to be found guilty of involuntary manslaughter, the State must

demonstrate wanton and reckless disregard for human life. This requires a gross departure


                                                23
from the conduct of an “ordinarily careful and prudent person” and a disregard or

indifference to the rights of others. Albrecht, 336 Md. at 500 (citation omitted). It also

involves an assessment of whether an activity is more or less “likely at any moment to

bring harm to another,” Johnson, 213 Md. at 532–33, as determined by weighing the

inherent dangerousness of the act and environmental risk factors. This weighing must

amount to a “high degree of risk to human life”—falling somewhere between the

unreasonable risk of ordinary negligence and the very high degree of risk necessary for

depraved-heart murder. See Dishman, 352 Md. at 299 (citation omitted). We review

whether Thomas’ conduct crosses this bar, infra.

                     Thomas’ Involuntary Manslaughter Conviction

      The matter of whether distribution of heroin can be the basis of a gross negligence

involuntary manslaughter conviction is one of first impression in Maryland. To address it,

we rely on the principles enumerated above, as well as relevant out-of-state case law, to

determine whether sufficient evidence exists in the record to permit the trier of fact to

conclude that Thomas was grossly negligent and that his conduct caused Colton’s death.

But first, we address Thomas’ curious contention that a conviction for gross negligence

manslaughter cannot be premised upon the commission of a malum in se criminal act.

             (i) Gross Negligence Manslaughter and Malum in Se Offenses

      Thomas proposes that Maryland should not recognize gross negligence

manslaughter when the defendant is accused of committing a malum in se offense,9 as


      9
        Malum in se is defined as a “crime or an act that is inherently immoral, such as
murder, arson, or rape.” Malum in Se, Black’s Law Dictionary (10th ed. 2014).

                                           24
opposed to a malum prohibitum offense.10 Distribution of heroin, says Thomas, is a malum

in se offense and, consequently, may only be tried under the unlawful act theory of

manslaughter. Thomas contends that allowing malum in se crimes to be charged as gross

negligence manslaughter “hybridizes” the two involuntary manslaughter crimes, making

them easier to prove. In other words, Thomas argues that charging malum in se crimes as

gross negligence manslaughter allows the State to take advantage of the less stringent

causation showing of gross negligence manslaughter, while benefiting from the higher

culpability presumed in a malum in se offense.

      The State disagrees, providing that “whether distribution of heroin is a malum in se

or malum prohibitum only matters if the State is proceeding on the unlawful act variety of

involuntary manslaughter,” which it is not. Whenever a party is charged with gross

negligence manslaughter, according to the State, the prosecution must prove that the act

was grossly negligent, regardless of whether the crime at issue is malum in se or malum

prohibitum.   Moreover, the State characterizes Thomas’ argument as “nonsensical,”

maintaining that it allows some perpetrators to escape criminal liability when they commit

a malum in se offense in a grossly negligent manner—the gross negligence manslaughter

mens rea—but death does not occur in the commission of, or escape from, the crime—a

causation requirement for unlawful act manslaughter.




      10
         Malum prohibitum is defined as an “act that is a crime merely because it is
prohibited by statute, although the act itself is not necessarily immoral.” Malum
Prohibitum, Black’s Law Dictionary (10th ed. 2014).

                                           25
       We agree with the State. First, we think Thomas is too eager to rely on lines that

our cases have yet to clearly draw. In Schlossman v. State, 105 Md. App. 277, 289–91

(1995), overruled in part and on other grounds by Bailey v. State, 355 Md. 287, 298 n.10

(1999), the Court of Special Appeals concluded that malum in se offenses are sufficient, in

themselves, to establish the mens rea for an unlawful act manslaughter charge. But,

significantly, it did not decide whether an act “dangerous to life” would suffice for the

charge, regardless of whether it was malum in se or malum prohibitum. See id.; Moylan,

Criminal Homicide Law § 11.5, at 215. Thus, Thomas overstates the matter when he insists

that malum in se offenses are the only kind that could ever suffice for an unlawful act

involuntary manslaughter charge. See generally Moylan, Criminal Homicide Law § 11.5,

at 213–15.

       Moreover, even if there was such a distinct line, it would only keep malum

prohibitum offenses from being charged under unlawful act manslaughter, and not the

reverse. In Schlossman, the intermediate appellate court stated that “homicide resulting

from the perpetration of a malum in se unlawful act not amounting to a felony is

manslaughter, regardless of whether the unlawful act was ‘dangerous to life.’” 105 Md.

App. at 288. Thus, the intermediate appellate court reasserted the underlying rationale for

the unlawful act-gross negligence manslaughter distinction—the State is relieved from the

burden of demonstrating the higher level of culpability for unlawful act manslaughter due

to the seriousness of the underlying offense. The inverse of this concept is also true. When

the State seeks to proceed under a gross negligence manslaughter theory, it must

demonstrate the higher level of culpability, irrespective of whether the underlying offense


                                            26
is malum in se or malum prohibitum. Consequently, the State does not benefit from any

presumption in this circumstance—notwithstanding whether distribution of heroin is

malum in se or malum prohibitum—and must prove the grossly negligent mens rea beyond

a reasonable doubt.

                             (ii) Gross Negligence Mens Rea

       The State next argues that the Court of Special Appeals “usurped the role of the trier

of fact and relied on unsupported assumptions” when it determined there was sufficient

evidence of negligence, but not gross negligence. The State particularly takes issue with

the intermediate appellate court’s statement that drug dealers have “no rational interest” in

making drug use more dangerous, as it believes this is “not supported by the record or

reality.” Specifically, the State points to the following facts to show sufficient evidence

for the conviction: Thomas had no way of knowing the purity of the heroin he sold; the

circumstances surrounding the timing of the sale; Thomas knew Colton was a “young boy”;

Thomas knew that Colton was an addict who recently came to Maryland after a stay in

prison; and Thomas knew that Colton was “desperate” for heroin and, “by inference,” that

he would likely consume all four bags. Thomas asserts that the evidence in this case cannot

support his conviction under a gross negligence theory because it does “not show the

requisite wanton disregard for human life necessary to constitute gross negligence.” He

states that, “absent proof that the accused or someone in his or her situation should know

that amount of the substance is probably fatal,” the evidence is insufficient to establish

gross negligence.




                                             27
       We have already discussed the general principles of gross negligence in Maryland,

but, before this case, Maryland appellate courts have never been asked to apply them to the

distribution of drugs. Our search for law on this issue in other states has revealed only a

few relevant decisions. While some states have reviewed this matter based on a theory of

common law manslaughter, others have avoided such a ruling due to supervening

legislation addressing drug distribution resulting in death. See, e.g., Colo. Rev. Stat. § 18-

3-102(e) (West 2019); Ohio Rev. Code Ann. §§ 2903.04(A), 2925.02(A)(3) (West 2019);

Wis. Stat. § 940.02(2)(a) (West 2018).       See also Wayne R. LaFave, Criminal Law

§ 15.4(e), at 1058–59 (6th ed. 2017). We review some relevant cases below to further

investigate the line between ordinary negligence and criminal gross negligence in the

context of the distribution of intoxicating substances.

       In Commonwealth v. Catalina, 556 N.E.2d 973 (Mass. 1990), the Supreme Judicial

Court of Massachusetts faced a set of facts similar to those presented here. There, the

victim purchased three bags of a highly potent heroin, keeping one bag for herself. See id.

at 975. The defendant-dealer warned the victim not to “do a whole” bag because of the

risk of an overdose. Id. at 974. Still, the victim returned home, injected herself, and died

from a lethal combination of heroin and alcohol. See id. at 975. Based on these facts, the

Court determined that the evidence was sufficient to support an indictment for the

Massachusetts equivalent of gross negligence involuntary manslaughter—an “unlawful

homicide unintentionally caused by wanton or reckless conduct.” Id. at 979. The Court

starkly characterized the dangers of heroin distribution, stating that “the consumption of

heroin in unknown strength is dangerous to human life, and the administering of such a


                                             28
drug is inherently dangerous and does carry a high probability that death will occur.” Id.

at 980 (quoting People v. Cruciani, 70 Misc. 2d 528, 536 (N.Y. Co. Ct. 1972)).11

       More recently, a North Carolina court determined that a circumstance in which a

dealer sells a person methadone, who then fatally overdoses, after the dealer, himself,

“nearly died the month before from an overdose,” could support a finding of reckless

conduct for involuntary manslaughter.12 State v. Barnes, 741 S.E.2d 457, 465 (N.C. Ct.

App. 2013).13 Together, these cases display an approach to gross negligence manslaughter

similar to the one used in Maryland—evaluating the dangers inherent in the defendant’s

underlying conduct in the context of attendant circumstances.

       Certainly, some courts have reviewed particular factual scenarios and concluded

that heroin distribution did not amount to gross negligence, but many cases are inapt, either


       11
          In Massachusetts, a defendant can move to dismiss criminal indictments, prior to
trial, based on his contention that “the indictments were not supported by sufficient
evidence.” Commonwealth v. Rakes, 82 N.E.3d 403, 413 (Mass. 2017). No such procedure
exists in Maryland.
       12
         But see State v. Shell, 501 S.W.3d 22, 30–33 (Mo. Ct. App. 2016) (defendant did
not “conscious[ly] disregard . . . a risk of death to another” and could not be convicted of
involuntary manslaughter because the State failed to adequately demonstrate the existence
of any additional aggravating factors beyond the provision of the heroin and the Court was
unwilling to “create a per se involuntary manslaughter rule”).
       13
         Some Prohibition Era cases involving the furnishing and consumption of tainted
alcohol also provide an interesting analogue. See, e.g., People v. Pavlic, 199 N.W. 373,
374 (Mich. 1924) (“If the liquor which the defendant furnished . . . was dangerous for use
as a beverage, if it was of greater potency than ordinary whisky, or if it contained poisonous
ingredients, . . . the defendant having distilled it himself would be charged with a
knowledge of its dangerous character, and would be guilty of involuntary manslaughter.”);
Thiede v. State, 182 N.W. 570, 573–74 (Neb. 1921) (jury question on involuntary
manslaughter was warranted where defendant distilled the liquor himself and there was
evidence he knew it was “extremely powerful”).

                                             29
because the standard for criminal gross negligence requires the State to demonstrate a

higher “probability of harm” than the one borne out by our cases, see, e.g., State v. Miller,

874 N.W.2d 659, 663 (Iowa Ct. App. 2015) (“[C]riminal liability will not attach to conduct

increasing the probability of the risk of harm unless the conduct made the proscribed harm

‘more likely than not’ to occur.”); Lofthouse v. Commonwealth, 13 S.W.3d 236, 241 (Ky.

2000) (there must be “a substantial risk that the amount of cocaine and heroin ingested by

Buford would result in his death” and the fact that the amount ingested “could be fatal”

was not enough); or involve murder charges requiring a higher level of culpability than

gross negligence involuntary manslaughter, see, e.g., Heacock v. Commonwealth, 323
S.E.2d 90, 93 (Va. 1984) (cocaine dealer charged with second-degree felony murder);

Napier v. State, 357 So. 2d 1011, 1012 (Ala. 1978) (heroin dealer charged with first-degree

murder); Commonwealth v. Bowden, 309 A.2d 714, 715 (Pa. 1973) (heroin procurer

charged with murder in the second degree).

       As we reflect upon Maryland gross negligence manslaughter law generally, we

discern that the Maryland appellate courts have upheld convictions—for drag racing,

speeding in a highly congested area, speeding and passing in a no-pass zone, driving after

repeatedly “nodding off,”14 mishandling guns without intent to kill—when the conduct

measured by the wanton and reckless standard posed no obviously greater risk than the one

Thomas disregarded in distributing heroin to Colton. In none of these circumstances was


       14
         See Skidmore v. State, 166 Md. App. 82, 89 (2005) (“Because Skidmore continued
to drive after he was aware that he had nodded off ‘a few times,’ a rational trier of fact
could conclude that he continued to drive in reckless disregard of the risk to human life,
and that his conduct constituted gross negligence.”).

                                             30
the defendant’s conduct proclaimed “probably fatal,” the standard that Thomas urges us to

adopt. Rather, their conduct posed a “high risk to human life”—or was “likely at any

moment to bring harm to another.” Johnson, 213 Md. at 533 (citation omitted).

       Still, we agree with Thomas that a per se rule providing that all heroin distribution

resulting in death constitutes gross negligence involuntary manslaughter is unwise and not

in keeping with our precedent. Instead, we must consider the inherent dangerousness of

distributing heroin with the attendant environmental risk factors presented by each case.

See also People v. Hall, 999 P.2d 207, 218 (Colo. 2000) (“[I]n order to determine whether

a risk is substantial, the court must consider both the likelihood that the harm will occur

and the magnitude of potential harm . . . .”). Moreover, the defendant, or an ordinarily

prudent person under similar circumstances, should be conscious of this risk. See Albrecht,
336 Md. at 500 (citation omitted).

       It is undisputed that Thomas was knowingly engaged in the unregulated selling of a

CDS with no known medical benefit15—an addictive16 and useless poison—to customers

in a region suffering from an epidemic of heroin and opioid abuse and deaths. The agreed

facts provide that Thomas was surprised that Colton fatally overdosed from four bags of

Banshee heroin. Assuredly, he may have felt pangs of conscience. But these facts do not


       15
          Heroin is classified as a Schedule I drug, unlike most other opiates, which are
listed on Schedule II. See 21 U.S.C. § 812. Schedule I drugs have “a high potential for
abuse” and “no currently accepted medical uses in treatment.” Id. § 812(b)(1)(A)–(B).
       16
           Heroin Research Report, Nat. Inst. on Drug Abuse (June 2018),
https://www.drugabuse.gov/publications/research-reports/heroin/overview (“Heroin is a
highly addictive opioid drug, and its use has repercussions that extend far beyond the
individual user.”) [archived at https://perma.cc/4NXZ-369P].

                                            31
overcome the risk and inherent dangerousness of the underlying activity.              Indeed,

according to the agreed statement of facts, “anyone in Thomas’ situation would understand

the dangers of heroin, and its propensity to harm physically, if not kill, individuals who are

ingesting it.”

       The agreed facts also include a description of what Detective Johns, testifying as an

expert in CDS investigations, would say at a trial—that Worcester County “has been

consumed with heroin overdoses, some resulting in deaths, and that these overdoses have

resulted in an acute awareness of the dangers of heroin.” In his words, “heroin kills, and

everyone knows it.” His proffered testimony is consistent with data collected by the State

of Maryland’s Department of Health and Mental Hygiene regarding fatal overdoses from

heroin and other opioids. In 2015, the year Colton died, there were 1,259 deaths from

alcohol and drugs in Maryland—86% of these were opioid-related. See Drug- and

Alcohol-Related Intoxication Deaths in Maryland, 2015, Md. Dep’t of Health & Mental

Hygiene 1, 5 (Sept. 2016), https://bha.health.maryland.gov/OVERDOSE_PREVENTION/

Documents/2015%20Annual%20Report_revised.pdf [archived at https://perma.cc/48X6-

DHKJ]. In this State, fatal overdoses from heroin rose dramatically between 2011 and

2015, from 247 to 748 overdoses, vastly exceeding the number of deaths caused by any

other drug, including fentanyl.17 See id. at fig.6. In 2015, the rural counties of the Eastern


       17
          In collecting this data, Maryland has recognized that some deaths are caused by
two or more toxic substances, and that data allocating deaths by each potentially fatal drug,
if all combined, may overstate the number of deaths. See Drug- and Alcohol-Related
Intoxication Deaths in Maryland, 2015, Md. Dep’t of Health & Mental Hygiene 3 (Sept.
2016), https://bha.health.maryland.gov/OVERDOSE_PREVENTION/Documents/2015%
20Annual%20Report_revised.pdf [archived at https://perma.cc/48X6-DHKJ].

                                             32
Shore suffered 51 heroin-related deaths, including 11 deaths in Worcester County and 13

deaths in neighboring Wicomico. See id. at fig.8.

      It is also fair to infer that Thomas subjectively knew an overdose was possible based

on his statement that Colton “couldn’t have overdosed off [the amount] I sold him.” It is

enough that Thomas knew about the overdose risks of heroin. That he knew about the risk

but wrongly estimated the amount of heroin sufficient to kill his customer does not remove

his conduct from the reckless and wanton category. Again, involuntary manslaughter does

not involve an intent to kill, but only a reckless disregard of another person’s life. When

some quantity of heroin will kill, but variable circumstances render that quantity

unpredictable, a person takes a large risk in distributing any amount above an exceedingly

de minimis threshold.

      Considering the agreed statement of facts, reinforced by Maryland governmental

data pertaining to 2015, we are asked to decide a legal question regarding Thomas’

culpability. A major component of that question relates to the degree of increased risk we

attribute to the heroin, itself—or how “wanton or reckless” the distribution of heroin is

exclusive of other factors. After much consideration of precedent in Maryland and

elsewhere, we reach the same conclusion as the Supreme Judicial Court of Massachusetts,

which stated that “the consumption of heroin in unknown strength is dangerous to human

life, and the administering of such a drug is inherently dangerous . . . .” Catalina, 556
N.E.2d at 980 (citation omitted). We do so with the caveat, as indicated earlier, that

distribution, alone, does not always amount to gross negligence. This caveat is unavailing




                                            33
to Thomas, however, because this is not a case involving the “mere act of distributing

heroin,” as Thomas portrays it.

       A reasonable person in Thomas’ place would have understood that Colton was

desperate for heroin and would have realized that increased the risk of the transaction. The

facts state that Colton had been abusing heroin for approximately four-and-a-half years,

and Thomas knew he was a “young boy” who had been in prison in Pennsylvania sometime

in the past. On the night of his fatal overdose, Colton called Thomas 27 or 28 times

between 11:45 p.m. and 12:07 a.m.—more than one call per minute—until Thomas finally

answered. Colton also sent multiple text messages to Thomas in that same timeframe,

imploring him to “call me, please” and stating that he would “come to [Thomas]” to get

the heroin. Moreover, Thomas recognized that it was “unusual” for him to meet Colton at

midnight and that he “usually met him earlier.” All of these facts support the inference

that Colton was desperately in need of heroin and might well ingest the entire four bags of

heroin immediately.

       It is also relevant to distinguish the systematic and sustained heroin distributor from

the infrequent or inexperienced provider.         The agreed statement of facts reveals a

substantial amount about Thomas’ heroin distribution practices. Thomas resupplies his

heroin stock “every two to three days,” when he travels to Delaware to purchase five

bundles (50–65 total bags of heroin) for $300. Thomas is a heroin abuser, himself;

presumably consumes between 24 to 36 bags of each resupply; and sells the remainder for

$10–$15 per bag, an amount which consistently nets him a profit. At the time of his arrest,

Thomas possessed 13.10 grams (60 bags) of heroin. From all this, it is evident that Colton


                                             34
was not Thomas’ only client and that Thomas consistently distributed heroin to a

substantial network of associates. Thus, we can infer that Thomas was aware of the risk to

life posed by consistent heroin abuse, cognizant of its ill-effects, and, yet, continued to sell

the drug notwithstanding its danger. See Hall, 999 P.2d at 220 (“In addition to the actor’s

knowledge and experience, a court may infer the actor’s subjective awareness of a risk

from what a reasonable person would have understood under the circumstances.”); Murray

v. State, 855 P.2d 350, 357 (Wyo. 1993) (“A reasonable jury could infer from Appellant’s

extensive experience with weapons that he was aware of, but consciously disregarded, the

substantial and unjustifiable risk that the victim could be injured by a ricocheting bullet.”).

       The agreed facts state that Thomas sold Colton heroin only “a few times” and knew

him to be a “young boy.” They also inform us that Thomas had only been selling Banshee

heroin for about a month. Under interrogation by police, Thomas admitted that he typically

used 12 bags of heroin per day and four bags in a single shot. Thomas attempts to use these

factual details as a defense, stating that he used the same amount of Banshee heroin as

Colton and never overdosed from it. Yet, this information is as much a sword as a shield.

Based on his own admissions, Thomas should have reasonably concluded that Colton was

also likely to use all four bags in one shot—as Thomas himself does—a fact he implicitly

recognized when he stated that “he couldn’t have overdosed off what I sold him” because

it was only four bags. Thomas sold Colton four bags of heroin, likely to be used at once,

without knowing anything about the composition of the heroin he sold, about what other

substances Colton was taking or might have used that day, or about Colton’s tolerance

given his age and recent incarceration.        To knowingly distribute a dangerous, and


                                              35
sometimes lethal, substance without such information qualifies as “a gross departure from

what would be the conduct of an ordinarily careful and prudent person under the same

circumstances,” Albrecht, 336 Md. at 500 (citation omitted).         Failure to obtain this

information represents an “indifference to [the] consequences” that may result. Id.

       We are not persuaded by Thomas’ defense that the State failed to prove that the four

bags constituted a lethal dose. The consequences of ingesting heroin are unpredictable and

what constitutes a lethal dose varies based on the circumstances. 18 When dealing with

street heroin, what is lethal will depend not only on the health of the particular individual

and his tolerance for heroin, but on what other toxic substances are mixed with the heroin,

as well as what other substances the individual has ingested. The specifics as to the cause

of Colton’s death are revealed by the Medical Examiner’s report and discussed in detail in

the following section.

       To review, we consider whether Thomas’ conduct amounted to a “wanton and

reckless disregard for human life,” Albrecht, 336 Md. at 500 (citation omitted)—a gross

departure from the conduct of an ordinarily prudent person, without regard to the

consequences or the rights of others, and likely to bring harm at any moment. Thomas sold

heroin to a desperate young man, knowing that the consumption of heroin could be deadly.

He had extensive experience with heroin—distributing it widely, in a manner sure to net a


       18
           Information Sheet on Opioid Overdose, World Health Org. (Aug. 2018),
https://www.who.int/substance_abuse/information-sheet/en/ (“Risk factors for overdoses
with prescribed opioids include a history of substance use disorders, high prescribed dosage
(over 100mg of morphine or equivalent daily), male gender, older age, multiple
prescriptions including benzodiazepines, mental health conditions and lower
socioeconomic status.”) [archived at https://perma.cc/PBD4-CKDB].

                                             36
profit, and with such frequency that he travelled across state lines two to three times a week

to procure it—and was knowledgeable of its dangers. Yet, he either willfully failed to

obtain the necessary information to help reduce the risks of his behavior, or he was

indifferent to mitigating these risks. Either way, his conduct posed a high degree of risk to

those with whom he interacted. Whether Thomas’ motivation was to create a steady source

of income, to feed his own addiction, or something more sinister, is of no moment, as intent

to kill is not an element of gross negligence involuntary manslaughter.

       Nor do we agree with the Court of Special Appeals’ rationale that requisite intent

for involuntary manslaughter cannot be found because we should infer that a drug dealer

wishes for his customers to remain alive, so he can sell them more heroin. The intention

required for manslaughter must “amount[] to a disregard of the consequences which might

ensue and indifference to the rights of others . . . .” Albrecht, 336 Md. at 500 (citation

omitted). This criminal disregard of consequences can well co-exist with a desire to make

a profit with more drug sales. Thus, we hold that that the record contained sufficient

evidence of gross negligence to support a conviction for gross negligence manslaughter

beyond a reasonable doubt.

                              (iii) Actual and Legal Causation

       Finally, the State disagrees with the Court of Special Appeals’ determination that

the “causal chain” has been broken and argues that it incorrectly applied the same causation

analysis to both unlawful act and gross negligence manslaughter. It contends that the

intermediate appellate court’s view of causation is too narrow and inconsistent with

Maryland precedent. Specifically, the State urges that Thomas is the “but for” cause of


                                             37
Colton’s death—selling him four bags of heroin when he was “clearly desperate to get

high”—and that Colton’s death “was neither remote nor unforeseeable.” Moreover, the

State maintains, the defendant’s act need not be the “sole reason” for the harm, and it is not

material that Colton “injected himself or that Thomas did not adulterate the heroin.”

       Thomas does not appear to contest the State’s argument. Rather, he asserts that the

State failed to show causation “as to the unlawful act modality,” rather than gross

negligence manslaughter.19 Still, we review this element to provide clarity to our decision.

       “A causal connection between . . . gross negligence and death must exist to support

a conviction . . . .” Albrecht, 336 Md. at 499 (citation omitted). See also Craig v. State,

220 Md. 590, 597 (1959) (negligence “must be the proximate cause of death”); Duren, 203
Md. at 593 (“Necessarily, the criminal negligence must have produced the death if the

accused is to be guilty of manslaughter.”); Blackwell v. State, 34 Md. App. 547, 557 (1977)

(there must “be some reasonable connection between the act or omission and the death that

ensued”) (citation omitted); Mills, 13 Md. App. at 200. Thus, for a charge of gross

negligence involuntary manslaughter, the defendant’s gross negligence must be the

proximate cause of the victim’s death—meaning the (1) actual, but-for cause and (2) legal

cause.20 See Jackson v. State, 286 Md. 430, 442–43 (1979); LaFave, Criminal Law


       19
          When questioned at oral argument, Thomas’ counsel again stated that he
“challenged causation as the [sic] unlawful act” and that he had “not raised an argument as
to gross negligence causation.” Rather, counsel asserted that it was the State’s “burden to
show error in [the Court of Special Appeals’] analysis.”
       20
         The dissent applies incorrect causation principles to the present case. The gross
negligence involuntary manslaughter causation standard is different from the unlawful act
manslaughter causation standard. Compare Craig v. State, 220 Md. 590, 597 (1959)

                                             38
§ 6.4(a), at 437 (“It is required, for criminal liability, that the conduct of the defendant be

both (1) the actual cause, and (2) the ‘legal’ cause (often called ‘proximate’ cause) of the

result.”).

       “In the usual [criminal] case there is no difficulty in showing the necessary causal

connection between conduct and result,” LaFave, Criminal Law § 6.4(a), at 438, and,

hence, it is atypical for our courts to discuss actual cause at length. Yet, this case presents

some factual nuances worthy of addressing. “The concept of actual cause ‘is not a

metaphysical one but an ordinary, matter-of-fact inquiry into the existence . . . of a causal

relation as laypeople would view it.’” Paroline v. United States, 572 U.S. 434, 444 (2014)

(citation omitted). For conduct to be the actual cause of some result, “it is almost always

sufficient that the result would not have happened in the absence of the conduct”—or “but


(grossly negligent act “must be the proximate cause of death” for gross negligence
involuntary manslaughter), with Schlossman v. State, 105 Md. App. 277, 284 (1995) (death
must occur “in the course of committing a crime or even a civil wrong” for unlawful act
involuntary manslaughter) (citation omitted). The dissent correctly notes that unlawful act
manslaughter is the “junior varsity manifestation” of felony murder, and, thus, “its rationale
parallels that of the felony murder doctrine in every regard.” Charles E. Moylan, Jr.,
Criminal Homicide Law § 11.1, at 207 (2018). It ignores, however, that gross negligence
involuntary manslaughter is a less culpable form of depraved-heart murder. Id. § 12.1, at
223. Unlawful act manslaughter’s relation to felony murder explains the added
“continuous transaction” element to the causation requirement, as the perpetrator need not
have any particular mens rea as to the death, but only that necessary to engage in the
underlying felony. See Mumford v. State, 19 Md. App. 640, 643 (1974). The Maryland
Pattern Criminal Jury Instructions recognizes this distinction—providing that, for
unlawful act involuntary manslaughter, the State must prove that “that act resulting in the
death of [the victim] occurred during the [commission] of the [unlawful act].” § 4:17.9,
at 705 (2018) (emphasis added). Yet, for gross negligence involuntary manslaughter, the
instructions only require that the “grossly negligent conduct caused the death of [the
victim].” Id., at 704 (emphasis added). As discussed in detail, this case is about gross
negligence involuntary manslaughter, not unlawful act involuntary manslaughter. The
dissent exclusively relies on cases involving felony murder. These cases are inapt.

                                              39
for” the defendant’s actions. LaFave, Criminal Law § 6.4(b), at 439. See also Jackson,
286 Md. at 442 (“Actual causation may be examined in terms of the sine qua non.”).

       Maryland gross negligence manslaughter cases have evaluated the actual, or but-

for, cause of a given result on only a few occasions. In one such case, the Court of Special

Appeals determined that a mutual agreement to engage in grossly negligent conduct can be

sufficient to find causation, even where the victim was, himself, engaged in the grossly

negligent act. In Goldring v. State, 103 Md. App. 728, 730–31 (1995), two racers, Hall

and Goldring, participated in a drag race on a two-lane country highway with a posted 45-

mile-per-hour speed limit. During the race, Hall accidently struck the side of Goldring’s

vehicle and lost control of his car. See id. at 731. Hall and two pedestrians were killed.

See id. The court concluded that Goldring’s conduct in competing in the drag race bore a

sufficiently direct causal connection to Hall’s death to support Goldring’s conviction for

involuntary manslaughter, and Goldring was convicted in the death of Hall and the two

pedestrians. See id. at 738.

       We have also stated that a defendant does not “cease to be responsible for his

otherwise criminal conduct because there were other conditions which contributed to the

same result.” Palmer v. State, 223 Md. 341, 353 (1960) (citation omitted). See also Burlas

v. State, 185 Md. App. 559, 578 (2009) (that the victim’s car did not pass inspection or

might have sped up did not relieve defendant of responsibility). In Palmer, we held a

mother liable for gross negligence involuntary manslaughter when she failed to prevent her

husband’s savage beatings of her daughter. Significantly, the Court concluded that it was

not necessary that the mother’s grossly negligent conduct be the sole reason for her


                                            40
daughter’s death. See Palmer, 223 Md. at 353. Ultimately, her unwillingness to aid her

child, which was her duty, resulted in the child’s death and she, too, could be convicted of

involuntary manslaughter. Thus, we took a broader view of actual cause, implicitly

recognizing that the grossly negligent conduct need only be the but-for cause of the death,

and not an independently sufficient cause of it.

       Using similar reasoning, we determined that the defendant need not be the person

who actually caused the death where each participant “aided, abetted, and encouraged the

other to engage” in the conduct that resulted in the victim’s demise. Alston v. State, 339
Md. 306, 321 (1995). See also Hensen v. State, 133 Md. App. 156, 171–72 (2000)

(participation in an informal street race is sufficient to establish causation, even if

defendant’s car never contacted the victim’s car); Pineta v. State, 98 Md. App. 614, 626

(1993) (“[W]here a third person has been killed as a direct consequence of the illegal racing

of motor vehicles, any driver participating in the race may be convicted of manslaughter

by automobile . . . .”).

       In this case, Colton died seated on the toilet, passed out, with his jaw propped against

the vanity sink top. He was holding one white Banshee heroin bag and three more bags

had fallen to the floor beneath him—all empty. He possessed heroin paraphernalia on his

person and in his bedroom. Thomas admitted to selling heroin to Colton “a few times” and

stated that he sold him four bags of Banshee heroin on the night he fatally overdosed. The

Medical Examiner stated that Colton died of “alcohol and narcotic (free morphine)

intoxication.” Specifically, the report listed Colton’s heart blood as containing 0.08%




                                              41
ethanol, 240 mcg/L free morphine, and 6-Monoacetylmorphine. No other drugs were

found in his system.

       While it is accurate, strictly speaking, to say that the heroin and alcohol combined

to cause Colton’s death, the question is whether the harm would have occurred “in the

absence of” Thomas’ distributing heroin to Colton. Burrage v. United States, 571 U.S.
204, 211 (2014) (citation omitted). See also United States v. Alvarado, 816 F.3d 242, 244

(4th Cir. 2016) (“[B]ecause there was no evidence in the record that [the victim] could have

died without the heroin, the jury’s verdict was necessarily consistent with the Supreme

Court’s requirement of but-for causation [from Burrage].”).           The State need not

demonstrate that the heroin was independently sufficient to cause Colton’s death, only that

it was the but-for cause. See Burrage, 571 U.S. at 219 (there could be no conviction where

there was no evidence that the victim “would have lived but for his heroin use”).

       The evidence shows that Colton only ingested heroin and alcohol and there is no

allegation to the contrary. A blood alcohol content (“BAC”) of 0.08%—Colton’s heart

BAC—is the “legal limit” for driving in Maryland. See Maryland Code (2005, 2012 Repl.

Vol.), § 11-174.1(a) of the Transportation Article. We can safely presume that a lethal

dose of alcohol would be much higher.21 No other drugs were found in Colton’s system

and the autopsy found no latent medical condition that otherwise contributed to his death.


       21
          The Medical Examiner’s report also lists Colton’s vitreous alcohol content
(“VAC”) as being 0.12%. Maryland Code (2012, 2012 Repl. Vol.), § 16-205.1(b)(1)(i)(2)
of the Transportation Article, provides for the suspension of a person’s driver’s license if
their blood alcohol test returns a result of 0.15% or higher. We apply the same logic as
above in concluding that a VAC of 0.12% is not close to a lethal concentration.


                                            42
Therefore, Colton’s death was either caused by heroin or alcohol, and the evidence and

common sense demonstrate that it was not caused by alcohol.

       Regarding the amount of heroin consumed, out-of-state guidance and scientific

literature demonstrate that 240 mcg/L free morphine—the concentration found in Colton’s

heart blood—is within the range generally accepted to constitute a lethal dose.22 Moreover,

in Commonwealth v. Vaughn, 687 N.E.2d 270, 271 (1997), the Appeals Court of

Massachusetts set the “toxic level” of heroin-produced morphine at 200 mcg/L. The court

was unbothered by the fact that the victim only had 130 mcg/L free morphine in her

system—lower than Colton’s concentration—along with a 0.20% BAC—much higher that

Colton’s concentration—in concluding that heroin caused her death. See id. at 271–72.

There is no evidence in the record that Colton could have died without the heroin, and this

is enough to find but-for causation. See Alvarado, 816 F.3d at 244.

       Again, Thomas sold Colton four bags of Banshee heroin. Colton ingested only these

four bags within three hours after purchasing them, and the Medical Examiner found



       22
           Toxicology, N.C. Office of the Chief Med. Exam’r (June 30, 2017)
https://www.ocme.dhhs.nc.gov/toxicology/index.shtml (listing 100–400 mcg/L of
morphine as a “lethal dose”) [archived at https://perma.cc/47FB-B5NJ]; Julia Pearson,
PhD, et al., Postmortem Toxicology Findings of Acetyl Fentanyl, Fentanyl, and Morphine
in Heroin Fatalities in Tampa, Florida, Acad. Forensic Pathology 5(4): 680 (Dec. 2015)
(“In the 26 heroin deaths that did not also involve a fentanyl derivative, free and total
peripheral blood morphine concentrations averaged [160 mcg/L] and [350 mcg/L]
respectively.”); M. Schilz & A. Schmoldt, Therapeutic and Toxic Blood Concentrations of
More Than 800 Drugs and Other Xenobiotics, Pharmazie 58: 458 (2003) (100–400 mcg/L
of morphine is a “comatose-fatal” dosage). See also Ashley D. Ellis, et al., Identifying
Cases of Heroin Toxicity Where 6-Acetylmorphine (6-AM) Is Not Detected by
Toxicological Analyses, Forensic Sci., Med. & Pathology 12: 245 (2016) (morphine range
in 127 intravenous heroin deaths was between 130–1,480 mcg/L).

                                            43
nothing more in his system. As discussed above, a BAC of 0.08% is indicative of only

moderate intoxication, whereas a blood content of 240 mcg/L free morphine is within the

generally accepted lethal range. Without the heroin Thomas supplied, Colton would not

have died, and while the evidence may not establish that the heroin was independently

sufficient to cause Colton’s death, it does demonstrate that it was the but-for cause. For

these reasons, there is enough evidence in the record for a trier of fact to conclude beyond

a reasonable doubt that the heroin was the but-for cause of Colton’s death.

       Additionally, the State must demonstrate that Thomas was the legal cause of

Colton’s death. The concept of legal causation “is applicable in both criminal and tort law,

and the analysis is parallel in many instances.” Paroline, 572 U.S. at 444 (citation omitted).

Moreover, it “turns largely upon the foreseeability of the consequence of the defendant’s”

conduct. Palmer, 223 Md. at 352 (emphasis added). Thus, “it is not essential that the

ultimate harm which resulted was [actually] foreseen or intended.” Albrecht, 336 Md. at

499 (citation omitted). “It is sufficient that the ultimate harm is one which a reasonable

man would foresee as being reasonably related to the acts of the defendant.” Jackson, 286
Md. at 441 (quoting 1 Francis Wharton & Ronald A. Anderson, Wharton’s Criminal Law

§ 68 (1957)).

       We agree with the Supreme Judicial Court of Massachusetts’ assertion that

“[i]ntervening conduct that is reasonably foreseeable will not relieve the defendant of

criminal responsibility.” Catalina, 556 N.E.2d at 980. This is supported by our ruling in

Minor v. State, 326 Md. 436, 443–44 (1992), wherein we upheld a reckless endangerment

conviction for an individual who handed a loaded gun to the victim, who then shot himself


                                             44
in a game of “Russian roulette.” The fact that the victim pulled the trigger was not

sufficient to cut off the defendant’s liability. See also Mills, 13 Md. App. at 202 (knocking

the gun from the defendant’s hand was not a supervening cause sufficient to relieve the

defendant of criminal liability). Holding a supplier of a deadly product accountable for its

deadly effects does not amount to “apportion[ing] criminal liability for manslaughter

merely because of bad luck.” Thomas, 237 Md. App. at 538. Ingesting heroin is a

foreseeable result of its supply, see Catalina, 556 N.E.2d at 980 (“It is untenable to suggest

that heroin consumption is not a reasonably foreseeable consequence of selling that drug

to a known addict.”), and death a foreseeable consequence of its ingestion. Therefore, it

was eminently foreseeable that Colton would use the heroin that Thomas sold him and

potentially die as a result.

       That the victim was not blameless is plain, but it is also irrelevant to our present

analysis. This Court has held that contributory negligence is not a defense to involuntary

manslaughter. See Duren, 203 Md. at 593 (“If the appellant was guilty of gross negligence,

he cannot excuse his conduct and escape the consequences by showing that the deceased

was guilty of contributory negligence.”). Assuredly, Colton paid the ultimate price for his

conduct. The only remaining question is whether Thomas, too, should be held to our most

minimal level of criminal homicide culpability—involuntary manslaughter—in the death

of Colton Matrey.

       This Court need not conclude, and the State need not prove, that the four bags of

heroin were the only reason Colton overdosed and died. Rather, there must be sufficient

evidence in the record to determine that Colton would not have died but for the heroin and


                                             45
that his death was a foreseeable consequence of Thomas selling him the four bags of heroin.

The State has established causation in this case. We hold that there is sufficient evidence

in the record to conclude that Thomas’ conduct was both the actual and legal cause of

Colton’s death. Thus, for the above reasons, we hold that the trial court did not err in

convicting Thomas of gross negligence involuntary manslaughter.23


                                          JUDGMENT OF THE COURT OF
                                          SPECIAL APPEALS REVERSED AS TO
                                          GROSS                NEGLIGENCE
                                          MANSLAUGHTER. CASE REMANDED
                                          TO THAT COURT WITH INSTRUCTIONS
                                          TO AFFIRM THE JUDGMENT OF THE
                                          CIRCUIT COURT FOR WORCESTER
                                          COUNTY FOR THE MANSLAUGHTER
                                          CONVICTION IN ACCORDANCE WITH
                                          THIS OPINION.    THE COURT OF
                                          SPECIAL APPEALS SHALL CONSIDER
                                          ARGUMENTS MADE BY THOMAS
                                          REGARDING    MERGER    OF   THE
                                          MANSLAUGHTER AND DISTRIBUTION
                                          OF HEROIN CHARGES. COSTS TO BE
                                          PAID BY RESPONDENT.




      23
           Thomas argues the Circuit Court for Worcester County “erred in imposing
separate sentences for manslaughter and distribution of heroin,” and that, if this Court
affirms the manslaughter conviction, it must remand to the intermediate appellate court to
consider the merger issue. We agree that we must remand. Certiorari was not requested
as to this issue, and we do not address its merits. The intermediate appellate court
recognized that it did not need to address this issue because it reversed the manslaughter
conviction entirely. See Thomas v. State, 237 Md. App 527, 530 n.3 (2018). We remand
so that the Court of Special Appeals can now address the issue.

                                            46
Circuit Court for Worcester County
Case No.: 23-K-16-000038
Argued: November 29, 2018                IN THE COURT OF APPEALS

                                                OF MARYLAND

                                                     No. 33

                                              September Term, 2018

                                     __________________________________

                                            STATE OF MARYLAND
                                                        v.
                                      PATRICK JOSEPH THOMAS A/K/A
                                         PATRICK JOSEPH PATRICK
                                     __________________________________

                                           Barbera, C.J.,
                                           Greene,
                                           McDonald,
                                           Watts,
                                           Hotten,
                                           Getty,
                                           Adkins, Sally D. (Senior Judge,
                                           Specially Assigned),

                                                     JJ.
                                     __________________________________

                                      Dissenting Opinion by Hotten, J., which
                                            Greene and Getty, JJ., join.
                                     __________________________________

                                           Filed: June 24, 2019
         I respectfully dissent from the majority opinion. Undeniably, the distribution, use,

and overdose of heroin and other opioids has received significant local and national

attention from the general public, the Judiciary, state legislatures, and news organizations.

The consequences of opioid use in our State can only be categorized as an epidemic,

claiming responsibility for 86% of all alcohol and drug related deaths in Maryland in 2015.

See Drug- and Alcohol-Related Intoxication Deaths in Maryland, 2015, Md. Dep’t of

Health          &        Mental        Hygiene         1,       5        (Sept.       2016),

https://bha.health.maryland.gov/OVERDOSE_PREVENTION/Documents/2015%20Ann

ual%20Report_revised.pdf. The Majority opinion seeks refuge in these statistics to support

its conclusion that an individual who does nothing more than sell heroin to another can be

convicted of involuntary manslaughter when the buyer, on their own volition, injects the

heroin and overdoses.

         I am unable to reach such a conclusion. There is not sufficient evidence in the

present case to establish a causal relationship between the mere sale of heroin and the

subsequent use and fatal overdose of the buyer. For these reasons, I would affirm the

judgment of the Court of Special Appeals.

The State Failed to Provide Sufficient Evidence to Sustain a Conviction of Involuntary
                  Manslaughter for the Mere Distribution of Heroin
         The Majority correctly points out that the State bears the burden of establishing a

causal relationship between Mr. Thomas’s sale of heroin and Mr. Matrey’s overdose

beyond a reasonable doubt. Maj. Op. at 43; see Palmer v. State, 223 Md. 341, 353, 164
A.2d 467, 474 (1960) (commenting that a defendant “is only criminally liable for what he
has caused, that is, there must be a causal relationship between his act and the harm

sustained for which he is prosecuted.”). However, the Majority goes on to conclude that

“there is enough evidence in the record for a trier of fact to conclude beyond a reasonable

doubt that the heroin was the but-for cause of [Mr. Matrey’s] death.” Maj. Op. at 44. I am

unable to reach a similar conclusion.


       We have explained that “there must be some nexus between the killing and the

underlying felony. Mere coincidence between the underlying felony and the killing is not

enough; the conduct causing death must be in furtherance of the design to commit the

felony.” Watkins v. State, 357 Md. 258, 272, 744 A.2d 1, 8-9 (2000). 1 There is a causal

relationship between a felony and a death when the two are part of a “continuous

transaction” and “the felony murder doctrine applies when the felony and the homicide are

parts of one continuous transaction and are closely related in point of time, place, and

causal connection.” See Yates v. State, 429 Md. 112, 127, 55 A.3d 25, 34 (2012) (footnote

omitted). Furthermore, the grossly negligent variant of involuntary manslaughter requires

that the defendant’s actions be the legal, but-for cause of the victim’s death.2 The Majority


       1
         Judge Charles E. Moylan’s treatise, which the Majority cites throughout its
opinion, describes unlawful act-manslaughter as “the junior varsity manifestation of
common law felony murder” and explains, “its rationale parallels that of the felony murder
doctrine in every regard.” The Hon. Charles E. Moylan, Jr., Criminal Homicide Law, §
11.1, p. 207 (2001). This necessarily extends to the causation rules. Accordingly, prior
case law regarding the causal relationship in felony murder is instructive in analyzing the
causal relationship in involuntary manslaughter.
       2
         This but-for causation element is similarly a required finding to convict a
defendant of the unlawful act variant of involuntary manslaughter. See Schlossman v.
State, 105 Md. App 277, 292, 659 A.2d 371, 378 (1995). Therefore, case law that addresses
                                             2
accurately explains that “[t]he legal cause analysis ‘turns largely upon the foreseeability of

the consequence’ of the defendant’s acts or omissions and whether ‘the ultimate harm is

one which a reasonable man would foresee as being reasonably related to the acts of the

defendant.’” Maj. Op. at 14-15 (quoting Palmer, 223 Md. at 352-53, 164 A.2d at 474

(citation omitted)).


       The Majority references a number of non-drug related cases in an attempt to flesh

out and analogize the “factual nuances” of the present case. Maj. Op. at 39. In Palmer v.

State, we upheld a defendant’s involuntary manslaughter conviction where the defendant

negligently and willingly allowed her boyfriend to beat their 20-month-old infant to death.
223 Md. at 353, 164 A.2d at 474. In Minor v. State, we upheld a reckless endangerment

conviction for a defendant who handed a loaded gun to the victim, who then shot himself

while playing a game of “Russian Roulette.” 326 Md. 436, 443-44, 605 A.2d 138, 141-42

(1992).   In Goldring v. State, the Court of Special Appeals affirmed a defendant’s

involuntary manslaughter conviction based on the defendant’s participation in an illegal

drag race, which resulted in the crash and death of another driver. 103 Md.App. 728, 730-

31, 654 A.2d 939, 940 (1995). In Alston v. State, we upheld a defendant’s depraved-heart

murder conviction where he knowingly engaged in a gun battle in a residential




the but-for causation requirement in the felony murder and unlawful act involuntary
manslaughter context is instructive and insightful to the grossly negligent involuntary
manslaughter causation analysis presently before this Court.
                                              3
neighborhood, which resulted in a bystander being shot and killed by another participant

in the shoot-out. 339 Md. 306, 307-08, 662 A.2d 247, 247-48 (1995).

          I do not challenge the conclusions reached by this Court and the Court of Special

Appeals in the above referred cases. Rather, I observe that those cases are readily

distinguishable from the present case because the defendants’ actions and the victims’

death were “parts of one continuous transaction and [were] closely related in point of time,

place, and causal connection.” Yates v. State, 429 Md. 112, 127, 55 A.3d 25, 34 (2012)

(footnote omitted). The circumstances in the present case are starkly different. Mr.

Thomas was not physically present with Mr. Matrey when Mr. Matrey injected the heroin;

he was unaware of what, if any, other substances were ingested by Mr. Matrey within the

relevant period of time; he was not in a position to save Mr. Matrey when he overdosed;

he did not personally prepare the heroin dose and injection for Mr. Matrey; and he did not

engage in “collective madness display[ing] a wanton and depraved indifference to any

human life that might randomly fall within their overlapping and deadly enfilades.” Alston,
339 Md. at 309, 662 A.2d at 248. Mr. Thomas’s sale of heroin was not “reasonably related”

to the fatal use of the substance by Mr. Matrey where the consumption occurred outside of

the Mr. Thomas’s presence, at a different time, in a different place from the completed sale,

and with no other involvement from Mr. Thomas. See Palmer, 223 Md. at 353, 164 A.2d

at 474.


          The postmortem examination conducted by the Office of the Chief Medical

Examiner opined that Mr. Matrey “died of alcohol and narcotic (free morphine)

                                              4
intoxication.” The free morphine tested positive for 6-Monoacetylmorphine, the presence

of which “is unequivocal confirmation of heroin usage.” Christopher J. Keary, et al.,

Toxicologic Testing for Opiates: Understanding False-Positive and False-Negative Test

Results, Prim. Care Companion for CNS Disord. (2012). The Majority concludes that even

with the presence of alcohol in Mr. Matrey’s system, the undisputed presence of heroin in

Mr. Matrey’s body was sufficient to “demonstrate that it was the but-for cause[]” of his

death. Maj. Op. at 44. However, when police officers searched Mr. Matrey’s bedroom,

they discovered a prescription pill bottle containing tramadol, an opioid analgesic,

Schedule IV – Controlled Dangerous Substance. Importantly, both tramadol and heroin

convert into free morphine when they are metabolized in the body. It is therefore unclear

whether Mr. Matrey also ingested tramadol, along with heroin and alcohol, and how that

may have impacted his fatal overdose. Accordingly, the Majority’s reasoning that Mr.

Matrey’s “death was either caused by heroin or alcohol, and the evidence and common

sense demonstrate that it was not caused by alcohol[,]” is flawed. Maj. Op. at 43. The

evidence does not establish that the heroin was independently sufficient to cause Mr.

Matrey’s death. The facts cannot sustain a finding of legal, but-for causation.


       Several out-of-state, drug-related cases cited by the Majority and the State are

similarly inapplicable. In Commonwealth v. Catalina, the Supreme Judicial Court of

Massachusetts upheld the defendant’s indictment for “unlawful homicide unintentionally

caused by wanton or reckless conduct[,]” after selling the victim a “very potent” variety of




                                             5
heroin. 407 Mass. 779, 780, 789, 556 N.E.2d 973, 974, 979 (1990).3 In contrast, the type

of heroin sold by Mr. Thomas was not categorized as “very potent,” and Mr. Thomas would

have testified to having injected the same dose as Mr. Matrey without any instances of

overdosing. See also State v. Barnes, 741 S.E.2d 457, 465 (N.C. Ct. App. 2013) (upholding

a conviction of involuntary manslaughter where the victim fatally overdosed, after the

defendant had “nearly died the month before from an overdose”); Heacock v.

Commonwealth, 228 Va. 397, 403-04, 323 S.E.2d 90, 93-94 (1984) (upholding a conviction

of second-degree felony murder where the defendant prepared several doses of cocaine for

injection, resulting in the first person to be injected suffering a seizure, and the second

person fatally overdosing); but see State v. Shell, 501 S.W.3d 22, 30-33 (Mo. Ct. App.

2016) (reversing a conviction of involuntary manslaughter where the defendant merely

distributed heroin to the victim, without any additional causal factors, who fatally

overdosed from its subsequent injection).

       However, the Kansas Supreme Court, in State v. Mauldin, addressed the causal

relationship standard for murder-related charges stemming from the distribution of heroin



       3
         The State cites to Catalina and other out-of-state cases to support the position that
there was a reasonable causal relationship in the present case. The Majority, on the other
hand, cites these cases to support its conclusion “that the record contained sufficient
evidence of gross negligence[.]” Maj. Op. at 37. While there must be sufficient evidence
to support a finding of causation and gross negligence separately, it is clear that the analysis
for the two are intertwined and often involve the same or overlapping factual bases. In the
present case, the facts, or lack thereof, that are considered in the causation analysis may
also be considered in the gross negligence analysis – i.e., Mr. Thomas sold Mr. Matrey the
heroin, Mr. Thomas did not prepare a specific dose or inject Mr. Matrey with the heroin,
the heroin sold was unadulterated, Mr. Matrey injected himself at a later time and in his
own home, and he ingested alcohol prior to his death, in conjunction with his heroin use.
                                               6
under facts that are nearly identical to those in the present case. In Mauldin, the defendant

was charged with felony murder after selling heroin to the victim who ultimately took the

heroin to another location, injected himself with a dose determined by himself, and

overdosed. 215 Kan. 956, 957, 529 P.2d 124, 125 (1974). The Kansas Supreme Court

upheld the trial court’s dismissal of the charges, explaining that “the defendant’s only

connection with the homicide was that he sold a quantity of heroin to the deceased who

some time later, voluntarily and out of the presence of the defendant, injected himself with

an overdose and died as a result.” Id. at 958, 529 P.2d at 126. Similarly here, “[Mr.]

Thomas sold [Mr. Matrey] four bags of heroin. Later, at another time, in another place,

[Mr. Matrey] injected himself with an amount of heroin that he chose. He used it in

conjunction with alcohol, which may have intensified the effect.” Thomas v. State, 237

Md.App. 527, 535, 186 A.3d 857, 862 (2018).

       As the Court of Special Appeals observed, “[i]t is not impossible to imagine

scenarios in which there will be a sufficient causal connection between the sale of heroin

and the victim’s death to satisfy this element of . . . involuntary manslaughter.” Id. at 536,

186 A.3d at 862. While acknowledging the possibility of these scenarios, I disagree with

the Majority’s belief that the present case fits within those parameters. The facts before us

do not support a finding of legal, but-for causation, or a conviction of involuntary

manslaughter.




                                              7
 Murder-Related Charges Arising from the Distribution of Heroin is a Policy Concern
                   Best Left to the Maryland General Assembly
       The State in its brief admits that, “[d]esperate to stem the tide of deaths, law

enforcement officials in Maryland and across the country have begun charging heroin

dealers with murder-related charges in an effort to reduce the availability of the drug.[] The

prosecution in this case reflects those efforts.” The State, therefore, is calling upon this

Court to inject itself in matters that should be left to the General Assembly. By its own

admission, the State is seeking to modify existing law, not through the proper avenue of

the General Assembly, but through this Court.

       Not only does the State ask this Court to exercise legislative authority; it asks this

Court to do precisely what the General Assembly has declined to do in the last several

legislative sessions. Numerous bills have been introduced before the General Assembly

that would deem the distribution of heroin, fentanyl, and other opioids, which resulted in

the death of the user, a felony subject to up to 30 years imprisonment. These bills received

either unfavorable reports following a hearing by the assigned committee, or were stalled

before the committee, never proceeding to a vote at all. See Md. S.B. 303 (2015 Legis.

Session) (receiving an unfavorable report by the Senate Judicial Proceedings Committee;

withdrawn); Md. H.B. 612 (2017 Legis. Session) (stalling in the House Judiciary

Committee); Md. H.B. 1730 (2018 Legis. Session) (stalling after a first reading in the

House Rules and Executive Nominations Committee); Md. S.B. 570 (2019 Legis. Session)

(receiving an unfavorable report by the Senate Judicial Proceedings Committee).




                                              8
       Importantly, Senate Bill 539 was introduced before the General Assembly in 2017.

As introduced, the Bill was titled “Distribution of Opioids Resulting in Death[,]” and

“prohibit[ed] a person from distributing certain opioids or opioid analogues, the use of

which caus[ing] the death of another[.]” Md. S.B. 539 (2017 Legis. Session). The original

text of the bill provided that anyone convicted of such conduct would be found guilty of a

felony and subject to imprisonment for up to 30 years. While the bill ultimately passed in

both Houses and was signed into law by the Governor, it was amended beyond recognition.

The final bill, codified at Maryland Code, Criminal Law Article (“Crim. Law”) §§ 5-602,

5-608.1, was titled “Distribution of Controlled Dangerous Substances – Fentanyl” and

“prohibit[ed] a person from . . . knowingly distributing a certain mixture of controlled

dangerous substances[.]” Md. Chapter Law 539 (2017 Legis. Session). Notably, the

Chapter Law did not address the distribution of opioids resulting in death, let alone further

criminalize and provide specific penalties for such conduct.

       Efforts taken by the General Assembly make clear that the establishment and

recognition of such a crime as charged in the present case is a task for legislators and

policy-makers, not judges. The role of this Court is to ascertain and effectuate the intent

of the General Assembly, not undermine and contradict it. See Armstead v. State, 342 Md.
38, 56, 673 A.2d 221, 229 (1996). The General Assembly has declined to pass a bill that

would create a statutory offense for the distribution of heroin and other opioids, which

result in the death of another, evidencing their intent to not criminalize such conduct as an

independent murder-related conviction. By holding that the State, under the facts before


                                             9
us, may convict an individual of a murder-related offense for a death connected to the

distribution of heroin, the Majority is stepping into the role of a policy-maker, an action in

direct contravention of the General Assembly’s unambiguous election not to pass

equivalent legislation criminalizing such conduct.

                                        Conclusion
       The State has not provided sufficient evidence establishing legal, but-for causation

between Mr. Thomas’s distribution of heroin and Mr. Matrey’s fatal overdose to sustain an

involuntary manslaughter conviction. Mr. Thomas sold Mr. Matrey the amount of heroin

Mr. Matrey requested, who then, “at another time, in another place, [] injected himself with

an amount of heroin that he chose.” Thomas v. State, 237 Md.App. 527, 535, 186 A.3d
857, 862 (2018). The record is devoid of any facts other than these that tie Mr. Thomas to

Mr. Matrey’s unfortunate overdose. Compare People v. Erb, 70 A.D.3d 1380, 1381, 894
N.Y.S.2d 266, 267 (2010) (holding that the evidence was insufficient to establish criminal

liability where the defendant “did not procure or inject the drugs that caused the death of

the victim, nor did he place her in a location that made her less likely to obtain medical

assistance[]”), with Commonwealth v. Vaughn, 43 Mass.App.Ct. 818, 823, 687 N.E.2d
270, 273 (1997) (defendant convicted of involuntary manslaughter after injecting heroin

into the victim). “Here, [] where the causal chain was broken, there can be no liability for

. . . involuntary manslaughter.” Thomas, 237 Md.App. at 536, 186 A.3d at 863.

       For these reasons, I respectfully dissent, and would affirm the judgment of the Court

of Special Appeals.


                                             10
      Judge Greene and Judge Getty have authorized me to state that they join in this

opinion.




                                         11